                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HAROL JORDAN,                                     Case No. 17-cv-03706-HSG
                                   8                  Plaintiff,                          JUDGMENT
                                   9            v.

                                  10    VARGAS, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Judgment is entered in favor of defendants and against plaintiff.

                                  14         IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: 9/30/2019

                                  16                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
